        Case 1:17-cv-02989-AT Document 985 Filed 10/23/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DONNA CURLING, ET. AL               )
                                    )            CIVIL ACTION FILE NO.
                                    )            1:17-CV-02989-AT
     Plaintiff,                     )
                                    )
v.                                  )
                                    )
BRAD RAFFENSPERGER, et al.,         )
                                    )
                                    )
     Defendants.                    )
___________________________________)

   FULTON COUNTY DEFENDANTS’ MOTION FOR EXTENSION OF
   TIME TO RESPOND TO COALITION PLAINTIFFS’ RENEWAL OF
         MOTION FOR ATTORNEY’S FEES AND EXPENSES

      COME NOW, Fulton County Defendants, and respectfully move the Court

to grant them the same extension that has been granted to State Defendants to

respond to Coalition Plaintiffs’ Renewal of Motion for Attorneys’ Fees and

Expenses (“Renewal Motion”).

      On August 15, 2019, this Court issued an Order granting in part Coalition

Plaintiffs’ Motion for Preliminary Injunction. [Doc. 579]. On August 29, 2019,

Coalition Plaintiffs filed a Motion for Attorney’s Fees and Expenses (“Motion for

Fees”) as prevailing parties based on that order. [Doc. No. [595]. The Court

subsequently denied without prejudice Plaintiffs’ Motion for Fees on May 26,
        Case 1:17-cv-02989-AT Document 985 Filed 10/23/20 Page 2 of 4




2020. [Doc. 733]. Coalition Plaintiffs filed their Renewal Motion on October 13,

2020. [Doc. 967].

      On October 19, 2020, the Court issued an Order granting, in part, the State

Defendants’ Motion for Extension of Time to Respond to Coalition Plaintiffs’

Renewal Motion. [Doc. 979].

      Fulton County Defendants are in the midst of running the November 3, 2020

Election. Early in-person voting began on October 12, 2020 and Fulton County

Defendants are actively processing absentee ballots, and preparing for the

November 3, 2020 Election Day and any ensuing runoffs. While election

administration always demands significant time and attention from election

officials, this is even more so this year due to unprecedented voter turnout in

conjunction with the COVID-19 pandemic.1 Fulton County Defendants request

this extension to help alleviate these significant time constraints. The delay should

not prejudice Coalition Plaintiffs or burden the Court as this case has been ongoing

for well over three years.

      For the aforementioned reasons, Fulton County Defendants respectfully

request the court to grant it the same extension until December 2, 2020 to respond

to Coalition Plaintiffs’ Renewal of Motion for Attorneys’ Fees and Expenses.


1
 This has been compounded by the outbreak of COVID-19 in the Fulton County
Elections warehouse, in which over twenty (20) elections staff have contracted the
virus.

                                         2
      Case 1:17-cv-02989-AT Document 985 Filed 10/23/20 Page 3 of 4




    This 23rd day of October, 2020.

                                  Respectfully Submitted,

                                  OFFICE OF THE COUNTY ATTORNEY
                                  Patrise Perkins Hooker
                                  Georgia Bar No. 572358

                                  /s/ David R. Lowman
                                  David R. Lowman
                                  Georgia Bar No. 460298
                                  Cheryl Ringer
                                  Georgia Bar No. 557420

OFFICE OF THE COUNTY ATTORNEY
141 Pryor Street, S.W., Suite 4038
Atlanta, Georgia 30303
(404) 612-0246
(404) 730-6324 (fax)




                                      3
        Case 1:17-cv-02989-AT Document 985 Filed 10/23/20 Page 4 of 4




                        L.R. 7.1(D) CERTIFICATION

      I certify that this Motion has been prepared with one of the font and point

selections approved by the Court in Local Rule 5.1(C). Specifically, this Motion

has been prepared using 14-pt Times New Roman font.

                                     /s/ David R. Lowman
                                     David R. Lowman




                                       4
